Citation Nr: 0307416	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotence.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from December 1942 
to December 1945.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  The claim was remanded by the Board in August 1999 for 
additional development.  


FINDINGS OF FACT

1.  In February 1981, the appellant reported a one year 
history of impotence, while in March 1981, he reported a 
history of impotence for approximately six months.  

2.  The appellant underwent a transurethral resection of 
prostate (TURP) at a VA hospital on April 23, 1981.  

4.  Medical evidence dated subsequent to the April 1981 TURP 
shows that the appellant continued to complain of retrograde 
ejaculation and erectile dysfunction.  

3.  There is no competent medical evidence showing that the 
appellant incurred additional disability due to his April 
1981 prostate surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for impotence have not been met.  38 U.S.C.A. 
§§  1151, 5107 (West 1991, West 2002); 38 C.F.R. § 3.358 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the June 1998 rating 
decision, the September 1998 statement of the case, and the 
September 2002 supplemental statement of the case of the 
evidence necessary to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151 for impotence, and of the applicable 
laws and regulations.  The August 1999 Board remand notified 
the appellant of evidence and information that he needed to 
submit and that the appellant had the right to submit 
additional evidence in support of his claim.  Additionally, 
along with the copy of the June 1998 rating decision, the 
appellant was sent a VA Form 4107 that explained his rights 
in the VA claims process.  The September 2002 supplemental 
statement of the case cited the VCAA regulations and 
specified what evidence the appellant needed to submit to 
substantiate his claim and what evidence VA would obtain.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the VA medical records 
pertaining to the appellant's April 1981 prostate surgery, 
along with VA medical records dated prior to and since the 
surgery.  The appellant has not identified any additional 
records that may still be outstanding, and he indicated on 
his October 1998 substantive appeal that he did not desire a 
hearing before a member of the Board.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Evidence

The appellant asserts that he developed impotence as a result 
of prostate surgery he underwent at a VA hospital in April 
1981, and that, therefore, he is entitled to compensation for 
his impotence under the provisions of 38 U.S.C.A. § 1151.  

A February 5, 1981, notation in VA outpatient records dated 
prior to the appellant's April 1981 prostate surgery showed a 
complaint of having recently lost the ability to achieve 
erection and a desire for counseling on the possibility of 
prosthesis.  A February 10, 1981, notation included a history 
of impotence for approximately one year, with increased 
flaccidity and a decrease of sustained erections.  A 
March 11, 1981, notation indicated that the appellant had 
experienced impotence for approximately six months, that he 
denied nighttime erections, and that he had been taking anti-
hypertension medication (Aldomet) for four years without 
problems.  Recommended treatment was to discontinue the 
Aldomet.  An April 14, 1981, entry in the records identified 
a sexual dysfunction problem and noted that since he had 
stopped taking Aldomet the appellant had had three or four 
erections but no sex with his wife.  

The appellant was hospitalized from April 22 to April 27, 
1981, at a VA hospital with a progressive history of bladder 
outlet obstruction symptoms, identified as a small stream 
without irritable bladder symptoms.  Physical examination was 
remarkable for a large smooth benign feeling prostate, and 
the impression was prostate hypertrophy.  A TURP was 
performed on April 23, 1981, without any complications.  

Post surgery VA outpatient records show that the appellant 
was seen in July 1981 with a complaint of retrograde 
ejaculation.  When seen in September 1981, again for a 
complaint of retrograde ejaculation, he reported that he was 
able to get an erection, but that he could not keep the 
erection or ejaculate.  Records dated in April and May 1983 
noted that the appellant had a problem with impotence.  He 
and his wife received family therapy in 1984 for his problems 
with impotence, and it was noted in March 1984 that both 
reported being sexually quite content up until five years 
before.  A March 1991 record noted that "Erec Aid" was 
recommended for the appellant, and he was given a loaner.  In 
May 1991, he reported that he and his partner had sex once a 
week, and he indicated that he consistently got 100 percent 
erections that were maintained but not always orgasmic.  It 
was noted that he was using "Erec Aid."  A December 1990 
record from an andrology clinic noted that the appellant 
reported a satisfactory sexual relationship with his wife 
until 10 years before when she began to lose interest and he 
began to need more direct stimulation to achieve erection, 
which other partners throughout his marriage had provided 
him, thereby allowing him to achieve erections.  

In August 2002, a VA urologist thoroughly reviewed the claims 
file for the purpose of expressing an opinion as to the 
etiology of the appellant's impotence.  The urologist 
identified the pre-surgery medical evidence of impotence and 
the post surgery problems with retrograde ejaculation and 
erectile dysfunction.  He noted that retrograde ejaculation 
was a known and expected outcome from a TURP because bladder 
neck closure is essentially impossible after a TURP and 
essentially all patients develop this as a result of their 
surgery.  The urologist indicated that the appellant's post 
surgery erectile dysfunction fell into the mild to moderate 
erectile dysfunction group that was similar to his pre-
operative state.  The urologist opined that the appellant's 
erectile dysfunction was a manifestation of his underlying 
medical problems that included a previous myocardial 
infarction, claudication, and more recently a stroke, and 
that all of those events were a result of impaired blood flow 
due to multiple risk factors such as hypertension and 
elevated cholesterol.  The urologist stated that the 
underlying erectile dysfunction was a consequence of the 
appellant's "overall poor vascular well being at the time of 
surgery", and that it was impossible to say whether the 
erectile dysfunction was worsened by the TURP because the 
appellant reported having erections and intercourse after the 
TURP.  The urologist noted in an addendum that the April 1981 
surgery report detailed a standard TURP without intra-
operative or postoperative complications.  

Laws and Regulations

The Board notes that 38 U.S.C.A. § 1151 was amended in 1997 
to require a finding of fault on the part of the health care 
providers in order for any resulting disability to be 
compensable.  Departments of Veterans Affairs and Housing and 
Urban Development Appropriations Act of 1997, Pub. L. No. 
104-204, § 422a, 110 Stat. 2926 (1997) (codified at 38 
U.S.C.A. § 1151 (West Supp. 2001)).  The purpose of the 
amendment was, in effect, to nullify the United States 
Supreme Court's decision in Brown v. Gardner, 513 U.S. 115 
(1994), in which the Supreme Court held that no showing of 
negligence was necessary for recovery under the version of 38 
U.S.C.A. § 1151 in effect prior to 1997.  The amendment to 
the statute applies, however, only to claims filed on or 
after October 1, 1997.  Because the appellant's claim was 
filed prior to October 1, 1997, his claim is properly 
adjudicated by applying the law in effect prior to the 
amendment, which is more advantageous to him since negligence 
on the part of VA need not be demonstrated.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 40-97.  

If the veteran suffers an injury as the result of VA medical 
or surgical treatment and the injury results in additional 
disability, compensation is warranted.  In determining 
whether any additional disability resulted from a treatment-
related injury, the veteran's physical condition immediately 
prior to the injury on which the claim for compensation is 
based will be compared to the subsequent physical condition 
resulting from the injury, each body part being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.  38 U.S.C.A. § 1151 
(West 1991).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim is based will be compared with 
the subsequent physical condition resulting from the disease 
or injury.  In determining whether such additional disability 
resulted from a disease or injury or aggravation of a disease 
or injury suffered as a result of VA medical treatment, it 
must be shown that the disability is actually the result of 
such injury, and not merely coincidental with it, and that 
the injury is not a necessary consequence of the medical 
treatment.  "Necessary consequences" are those that are 
certain to result from, or intended to result from, the 
medical treatment.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.  38 U.S.C.A. § 1151 
(a)(3) (West 1991); 38 C.F.R. § 3.358 (2002).  

Analysis

The grant of compensation benefits pursuant to 38 U.S.C.A. § 
1151 requires the following: (1) medical evidence of a 
current disability; (2) evidence of an injury as the result 
of VA treatment; and (3) medical evidence of a nexus between 
the injury and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).  Accordingly, the Board has carefully 
reviewed the evidence in order to determine whether there is 
a nexus between the appellant's impotence and the April 1981 
VA prostate surgery.  

The Board concedes that the appellant currently experiences 
impotence/erectile dysfunction.  The Board further finds, 
however, that the medical evidence fails to establish a nexus 
between his currently diagnosed impotence and the prostate 
surgery he underwent at a VA hospital in April 1981.  The 
evidence shows that prior to his April 1981 prostate surgery 
the appellant had reported a problem with impotence that had 
lasted at least six months, if not longer.  Evidence dated 
subsequent to the surgery also makes reference to erectile 
problems prior to the date of the prostate surgery.  The 
April 1981 surgery report reveals that the appellant's TURP 
in April 1981 was performed without complications, a fact 
that was pointed out by the VA urologist in his August 2002 
statement, which also noted that retrograde ejaculation was a 
well-documented and almost universal outcome for men 
undergoing a TURP.  The urologist recognized that the 
appellant had a history of impotence prior to his prostate 
surgery, and he opined that the appellant's erectile 
dysfunction was another manifestation of his underlying 
medical problems, "a consequence of his overall poor 
vascular well being at the time of surgery."  Hence, the 
Board finds that none of the medical evidence demonstrates 
that the appellant's impotence/erectile dysfunction was the 
result of his April 1981 prostate surgery.  

There was an indication that the veteran experienced 
retrograde ejaculation as a result of the TURP, but the VA 
urologist noted that his was due to bladder neck closure, an 
expected outcome and present in essentially every case.  
Benefits are not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  See 38 C.F.R. 
§ 3.358.  The Board has also considered whether the 
appellant's pre-surgery impotence was aggravated by the April 
1981 prostate surgery.  The mere fact that the appellant was 
still impotent after the surgery does not establish that the 
condition had been aggravated; rather it indicates that the 
condition was not corrected by the surgery.  The medical 
evidence does not suggest that the impotence increased in 
severity as a consequence of the surgery.  The urologist, in 
his August 2002 statement, concluded that the pre-surgery and 
post surgery medical records revealed that the appellant's 
post surgery erectile dysfunction was similar in severity to 
the pre-surgery condition- mild to moderate.  

In the absence of medical evidence that establishes a nexus 
between the appellant's impotence and his April 1981 prostate 
surgery, the Board concludes that the preponderance of the 
evidence is against the claim.  Therefore, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Because the criteria for entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for impotence, claimed to be as 
a result of VA prostate surgery in April 1981, are not met, 
the claim is denied.  

While the appellant has offered his own arguments to the 
effect that he believes his impotence is related to his April 
1981 prostate surgery, he has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Consequently, his opinion is insufficient to demonstrate that 
his impotence was caused by the April 1981 prostate surgery.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Compensation for impotence, pursuant to the provisions of 38 
U.S.C.A. § 1151, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

